

116 HR 6200 IH: Pandemic EBT Act of 2020
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6200IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Ms. Fudge (for herself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Agriculture to provide certain food assistance for eligible children during periods when their schools are closed due to a public health emergency; and for other purposes.1.Short titleThis Act may be cited as the Pandemic EBT Act of 2020.2.Department of Agriculture assistance during public health emergency(a)Pandemic emergencyDuring fiscal year 2020, in any case in which a school is closed for at least 5 consecutive days during a public health emergency designation during which the school would otherwise be in session, each household containing at least 1 member who is an eligible child attending the school shall be eligible to receive assistance pursuant to a State agency plan approved under subsection (b)(b)AssistanceTo carry out this section, the Secretary of Agriculture may approve State agency plans for temporary emergency standards of eligibility and levels of benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for households with eligible children. Plans approved by the Secretary may provide for supplemental allotments to households receiving benefits under such Act, and issuances to households not already receiving benefits. Such level of benefits shall be determined by the Secretary in an amount not less than the value of meals at the free rate over the course of 5 school days for each eligible child in the household.(c)Minimum closure requirementThe Secretary of Agriculture shall not provide assistance under this section in the case of a school that is closed for less than 5 consecutive days.(d)Use of ebt systemA State agency may provide assistance under this section through the EBT card system established under section 7 of the Food and Nutrition Act of 2008 (7 U.S.C. 2016).(e)Release of informationNotwithstanding any other provision of law, the Secretary of Agriculture may authorize State educational agencies and school food authorities administering a school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to release to appropriate officials administering the supplemental nutrition assistance program such information as may be necessary to carry out this section.(f)WaiversTo facilitate implementation of this section, the Secretary of Agriculture may approve waivers of the limits on certification periods otherwise applicable under section 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)), reporting requirements otherwise applicable under section 6(c) of such Act (7 U.S.C. 2015(c)), and other administrative requirements otherwise applicable to State agencies under such Act.(g)FundingThe Secretary of Agriculture shall use funds made available under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to fund, with the exception of the commodities described in subsection (h), benefits provided under this section.(h)Availability of commoditiesDuring fiscal year 2020, the Secretary of Agriculture may utilize funds appropriated under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), to purchase commodities for emergency distribution in any area of the United States during a public health emergency designation.(i)DefinitionsIn this section:(1)The term eligible child means a child (as defined in section 12(d), or served under section 11(a)(1), of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d), 1759(a)(1)) who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a novel coronavirus outbreak, would receive free or reduced price school meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 175l et seq.) at the school.(2)The term public health emergency designation means the declaration—(A)of a public health emergency, based on an outbreak of coronavirus disease 2019 (COVID-19), by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or(B)of a domestic emergency, based on an outbreak of coronavirus disease 2019 (COVID-19), by the Secretary of Homeland Security.(3)The term school has the meaning given the term in section 12(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)).